Citation Nr: 0709972	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  03-12 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from October 1981 to June 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.    

Procedural history 

In the November 2002 rating decision, the RO denied 
entitlement to service connection for L4-L5 disc herniation 
with radiculopathy, claimed as back reflex sympathetic 
dystrophy.  The veteran subsequently perfected an appeal as 
to that denial.

In December 2004, the Board remanded the claim to the RO for 
further development.  A supplemental statement of the case 
(SSOC) was issued in May 2006 by the VA Appeals Management 
Center (AMC) which continued the denial of the claim.  
The claim is once again before the Board.

Hearing

In April 2004, the veteran presented oral testimony at the RO 
before a Veterans Law Judge who subsequently retired.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.  

In December 2006, the Board sent a letter to the veteran 
informing him that he had a right to another Board hearing 
because the Veterans Law Judge who presided over his April 
2004 hearing is no longer at the Board.  The letter further 
informed the veteran that if he did not respond, the Board 
would assume that he did not want a hearing.  The veteran did 
not respond to that letter.  Accordingly, the Board will 
proceed to a decision. 


FINDINGS OF FACT

1.  Pursuant to the Board's December 2004 remand, the AMC 
wrote to the veteran on three separate occasions (in December 
2004, April 2005, and September 2005) regarding the 
directives contained in the Board's December 2004 remand.          
Those letters were returned as undeliverable.

2.  In a February 2006 letter, the AMC requested that the 
veteran provide additional information and evidence in 
support of his claim for service connection for a back 
disorder.  The veteran did not respond to the AMC's request 
for information and evidence in support of his claim.


CONCLUSION OF LAW

The veteran has abandoned his claim of entitlement to service 
connection for a back disorder and it is dismissed.  38 
C.F.R. § 3.158 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a back 
disorder.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence

Stegall concerns

In December 2004, the Board remanded this claim for the AMC 
to request that the veteran identify post-service treatment 
and his Army Reserve units and dates of Reserve Service, to 
obtain any identified post-service treatment records, to 
verify periods of Army Reserve service based on information 
provided by the veteran, and obtain service medical records 
based on information provided by the veteran.  

After three letters requesting such information (dated in 
December 2004, April 2005, and September 2005) were returned 
as undeliverable, the AMC sent a letter to the veteran in 
February 2006, using an address that it had obtained from the 
Internet, again requesting the information specified in the 
Board's December 2004 remand.  The veteran did not respond to 
that letter, and that letter was not returned as 
undeliverable.  Under these circumstances, the Board finds 
that the RO has complied with the directives of the December 
2004 remand to the extent possible.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The veteran's lack of cooperation will be further discussed 
below.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

As will be discussed in greater detail below, the veteran has 
not been heard from since his April 2004 hearing.  The Board 
is denying his claim because it has been abandoned.  See 38 
C.F.R. § 3.158 (2006).  Under such circumstances, the VCAA is 
inoperative.  See Manning v. Principi, 16 Vet. App. 534, 542-
3, and cases cited therein. [the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

In any event, for reasons expressed immediately below the 
Board concludes that the RO duly complied with the provisions 
of the VCAA, to the extent that it could given the veteran's 
lack of cooperation.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in April 
2002 and February 2006, which were specifically intended to 
address the requirements of the VCAA.  The VCAA letters 
informed the veteran of the evidence necessary to establish 
service connection.  Accordingly, the veteran was informed of 
the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letters to inform VA of 
medical evidence pertaining to his claimed disability and to 
submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disability.  
Specifically, in the February 2006 VCAA letter, he was asked 
to authorize the release of records for two non-VA hospitals, 
AGH and DH, and to identify any VA treatment.  The February 
2006 letter also requested that he provide information on in-
service treatment, to include dates and locations of 
treatment, and his Army Reserve units with dates of such 
service.

Moreover, in the VCAA letters, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claim.  

With regard to evidence that VA would attempt to obtain on 
his behalf, the April 2002 VCAA letter informed the veteran 
that VA will try to help him get such things as medical 
records, employment records, or records from other Federal 
agencies.  The veteran was advised in the February 2006 VCAA 
letter that VA was responsible for getting relevant records 
from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also told that VA make 
reasonable efforts to get relevant records not held by a 
Federal agency, including records from state and local 
governments, private doctors and hospitals, and current or 
former employers.

In the February 2006 VCAA letter, the AMC specifically 
informed the veteran to submit any evidence in his possession 
that pertained to his claim.  The VCAA letter thus complied 
with the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b)(1) because the letters informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
review of the record reveals that the veteran was provided 
notice of the VCAA in April 2002, prior to the initial 
adjudication in November 2002 of his claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Moreover, concerning the five Dingess elements, element (1), 
veteran status, is not at issue.  Element (2), current 
disability, is not at issue because there is medical evidence 
that the veteran has his claimed disability.  The veteran's 
claim of service connection was denied based on element (3), 
relationship of such disability to the veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

Elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of the service-
connection claim.  In other words, any lack of advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  Because the 
Board concludes below that the claim for service connection 
for a back disorder is dismissed, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  In any event, the AMC addressed 
elements (4) and (5) in the May 2006 SSOC.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The veteran alleged that he injured his back during both 
active duty and active duty for training subsequent to his 
period of active duty.  The Board notes that the initial 
request for the veteran's service medical records reflects 
that they are apparently missing.  Because of this, in the 
February 2006 VCAA letter, the AMC asked the veteran to 
provide more information about his medical treatment in 
service, to include dates and locations of treatment, and his 
dates and units of Army Reserve service, in order to 
facilitate a search for any service medical records.  In that 
letter, the AMC also asked the veteran to submit VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for any non-VA medical 
providers, to include two hospitals, AGH and DH, so that VA 
could obtain records.  The veteran did not respond to that 
letter.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that any 
further attempts to assist the veteran in developing his 
claim for service connection for a back disorder would result 
in needless delay, and are thus unwarranted.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He had a hearing at the RO before a former 
Veterans Law Judge, a transcript of which has been associated 
with the veteran's claims file.  As was noted in the 
Introduction, the veteran was afforded the opportunity to 
have another Board hearing to which he did not respond.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent Law and Regulations

Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  See 38 C.F.R. § 3.158(a) 
(2006).

The provisions of 38 C.F.R. § 3.1(q) (2006) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."

Analysis

As was noted above, the AMC wrote to the veteran on three 
separate occasions (December 2004, April 2005,  September 
2005) regarding the directives contained in the Board's 
December 2004 remand.  The letters were returned as 
undeliverable.  It appears that he moved and did not provide 
VA with an updated address.  

It is well-established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry.  If he does not 
do so, "there is no burden on the part of the VA to turn up 
heaven and earth to find him."  See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  

In any event, VA obtained the veteran's current address from 
the Internet on its own initiative.  The AMC wrote to the 
veteran again in February 2006, using that address, asking 
him for information and evidence to facilitate another search 
for service medical records and to obtain post-service 
treatment records.  Unlike the three previous letters, this 
letter was not returned as undeliverable.  In any event, the 
veteran did not respond to the February 2006 VCAA letter.  

The Board adds that the veteran did not respond to a December 
2006 letter from the Board regarding another Board hearing.  
It appears that his former accredited representative revoked 
its power of attorney for unspecified reasons.  

In short, despite repeated efforts to locate him via letters 
in December 2004, April 2005, September 2005, February 2006, 
and December 2006, the veteran has not been heard from in 
almost three years.  It is plain from the record that VA made 
exhaustive efforts to locate the veteran.  There is not of 
record any correspondence or report of contact from the 
veteran which would directly explain the lack of response to 
requests.  

The veteran failed to respond to the request for information 
from the AMC, pursuant to the Board's remand instructions.  
It is plain that the veteran has failed to comply with the 
reasonable requests of the RO and the instructions of the 
Board.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  No adequate reason or good cause for his failure to 
respond has been demonstrated. 

Where, as here, evidence requested in connection with an 
original claim is not furnished within one year after the 
date of request, the claim will be considered abandoned.  38 
C.F.R. § 3.158 (2006).

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim based upon his 
failure to respond to a request for additional evidence could 
not be waived or set aside on grounds of alleged ignorance of 
regulatory requirements.  The Court in Morris noted that the 
United States Supreme Court has held that everyone dealing 
with the Government was charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, citing 
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  The 
Court found that even though the veteran may have been 
ignorant of the abandonment provisions of 38 C.F.R. § 
3.158(a), he was necessarily charged with knowledge of the 
regulation.  

In summary, because the veteran has failed, without adequate 
reason or good cause, to provide evidence necessary to 
adjudicate his claim within one year of the request, his 
claim is deemed abandoned.

The Board acknowledges that to decide the present appeal on 
the basis of abandonment amounts to a different legal basis 
than was used by the RO.  In the May 2006 Supplemental 
Statement of the Case, although the AMC discussed the fact 
that the veteran failed to respond to a request for 
information and evidence, it appeared to deny the veteran's 
claim on the merits rather than as being abandoned.

When the Board addresses in its decision a question that has 
not been addressed by the RO it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board concludes that the veteran has been accorded ample 
opportunity to fully present his claim.  As has been 
described above, he has been provided with ample notice from 
the RO, AMC, and the Board.  In particular, he was put on 
notice by the May 2006 SSOC that his claim had been denied 
and that his failure to respond to a request for evidence was 
a contributing factor, in that evidence necessary to support 
his claim could not be obtained.  

Given the extensive notice that has been provided to him with 
respect to the information needed by VA and the time limits 
for providing such information, the Board can find no 
prejudice to the veteran in deciding this appeal on the basis 
of abandonment of the claim.

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West 2002), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed. In 
essence, a "case or controversy" involving a pending adverse 
determination that the appellant has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to this issue and, therefore, 
the case must be dismissed.


ORDER

The claim of entitlement to service connection for a back 
disorder is deemed to be abandoned and is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


